Citation Nr: 0402066	
Decision Date: 01/21/04    Archive Date: 01/28/04

DOCKET NO.  97-23 073	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina



THE ISSUE

Entitlement to service connection for a psychiatric disorder.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

R. A. Seaman, Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
February 1984 to August 1987.  This matter comes before the 
Board of Veterans' Appeals (Board) on appeal from a February 
1997 rating decision by the Department of Veterans Affairs 
(VA) RO in Winston-Salem, North Carolina.  The veteran was 
scheduled for a personal hearing in June 1998 before a 
Veterans Law Judge in Winston-Salem, North Carolina.  He 
failed to appear for the hearing.  This case was previously 
before the Board in July 1998, when it was remanded for 
additional development.  In March 2002 and April 2003, the 
Board referred the case to the Veterans Health Administration 
(VHA) for an advisory medical opinion.  


FINDINGS OF FACT

1.  Service medical records reveal diagnoses of adjustment 
disorder with depressed mood, chronic alcohol abuse, and 
mixed personality disorder with predominant borderline and 
antisocial features.

2.  A chronic acquired psychiatric disorder was not 
manifested in service; there is no competent evidence that 
the veteran now has an acquired psychiatric disability.  


CONCLUSION OF LAW

Service connection for a psychiatric disability is not 
warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.304, 4.9 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in VA law during the 
pendency of this appeal.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107) became law.  
Regulations implementing the VCAA have been published.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA and 
implementing regulations apply in the instant case.  

There has been substantial compliance with the pertinent 
mandates of the VCAA and implementing regulations.  Well-
groundedness is not an issue.  In the February 1997 decision, 
in a May 1997 statement of the case (SOC), and in a 
supplemental statement of the case (SSOC) issued in August 
2001, the veteran was notified of the evidence necessary to 
substantiate his claim, and of what was of record.  By 
correspondence in June 2001, he was notified of how the VCAA 
applies to his claim.  The June 2001 letter clearly notified 
the veteran of the changes in the law brought about by the 
VCAA and implementing regulations; it explained that VA would 
make reasonable efforts to help the veteran get pertinent 
evidence, but that he was responsible for providing 
sufficient information to VA to identify the custodian of any 
records.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Although the letter requested that the veteran 
respond with any new evidence in support of his claim within 
60 days, (a time restriction that was recently invalidated), 
he was further notified that evidence submitted within a year 
from the date of that correspondence would be considered.  
See Paralyzed Veterans of American v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003).  Under the Veterans 
Benefits Act of 2003, Pub. L. 108-183, § 701, 117 Stat. 
2651,_(Dec. 16, 2003)(to be codified at 38 U.S.C. §_), the 
Board may proceed with consideration of the appeal. 

The Board finds that a remand to correct any purported 
deficiency (and for further development of the evidence) is 
not indicated, as it would constitute an exercise in futility 
in light of the procedural record (and the RO's attempts at 
further development) in this case.  Correspondence from the 
RO to the veteran, sent to his last known address, has been 
returned as undeliverable.  The RO attempted to keep the 
veteran apprised of the status of his appeal by mailing 
copies of the June 2001 VCAA notification letter and the 
August 2001 SSOC to a friend of the veteran.  The veteran's 
representative has not reported a new address or phone number 
where the veteran may be reached.  

The "duty to assist" the veteran in the development of 
facts pertinent to his claim (and here also to keep him 
properly notified) is not a "one-way street."  See Wood v. 
Derwinski, 1 Vet. App. 190 (1991).  The VA is not required 
"to turn up heaven and earth" to find the correct address 
for a claimant.  See Hyson v. Brown, 5 Vet. App. 262 (1993).  
The veteran must also be prepared to meet his obligations by 
cooperating with VA's efforts to acquire all medical evidence 
supporting a claim.  Olson v. Principi, 3 Vet. App. 480 
(1992).  Obviously, further notification is not indicated if 
a lack of knowledge of the veteran's whereabouts precludes VA 
from contacting him.  

In a decision on May 1, 2003, the Federal Circuit invalidated 
38 C.F.R. § 19.9(a)(2) and (a)(2)(ii).  See Disabled American 
Veterans, et al. v. Secretary of Veterans Affairs (DAV), 327 
F.3d 1339 (Fed. Cir. 2003).  The Federal Circuit held that 
38 C.F.R. § 19.9(a)(2) was invalid because in conjunction 
with 38 C.F.R. 
§ 20.1304, it allowed the Board to consider additional 
evidence without having to remand the case to the agency of 
local jurisdiction (AOJ) for initial consideration and 
without having to obtain the appellant's waiver, which was 
contrary to 38 U.S.C.A. § 7104(a).  Here, the RO has obtained 
the veteran's service medical records, all identified records 
from postservice medical care providers, VA outpatient 
records, and he was accorded VA examination in November 1996.  
As noted, in March 2002 and April 2003 the Board sought 
medical advisory opinions from an expert in the field of 
psychiatry.  In a November 2003 letter, the Board notified 
the veteran and his representative of the opinions and 
provided them with copies.  The veteran was notified that he 
had 60 days to submit any additional evidence or argument in 
support of his claim.  His representative responded by 
indicating that the veteran had no more evidence to present.  
See 38 C.F.R. § 20.903.  The Board is authorized to obtain 
advisory opinions from VHA, and there is no need to remand 
the case to the AOJ for initial consideration of such 
evidence.  See DAV, 327 F.3d at 1347.  

There is no indication that there is any relevant evidence 
outstanding, evidentiary development is complete to the 
extent possible under the circumstances, and VA has met its 
duties to notify and assist.  Since the VA has provided all 
required notice and assistance to the veteran or made 
reasonable efforts to do so, the Board finds it proper to 
proceed with appellate review.  It is not prejudicial to the 
veteran to adjudicate this claim based on the current record.  
See Bernard v. Brown, 4 Vet. App. 384 (1994); Pelegrini v. 
Principi, No. 01-944 (U.S. Vet. App. Jan 13, 2004).  

Background

Service medical records include a July 1983 report of medical 
history on the veteran's enlistment, and a corresponding 
report of examination, which are negative for complaints or 
diagnosis of a psychiatric disorder.  A clinic record dated 
July 2, 1987, indicates that the veteran asked to see a 
psychiatrist because he was having problems dealing with a 
relationship.  He denied a prior psychiatric history.  He was 
advised to cease drinking and seek counsel from a chaplain as 
he appeared to have an "adjustment problem."  A clinic 
record dated July 12, 1987, noted that the veteran presented 
for a "competence for duty" examination.  On that occasion 
he reported a history of psychiatric problems, and stated 
that he needed help for a drinking problem.  He said that he 
had a "serious reservation about working with [a] gun."  
The diagnosis was suicidal ideation, and the veteran was 
admitted for psychiatric evaluation at a VA medical facility.  

A discharge summary of hospitalization from the VA medical 
facility to which the veteran was referred, dated July 29, 
1987, indicates that he refused to perform guard duty because 
"he felt he couldn't be trusted [with] a gun since he might 
hurt himself or others."  The report indicates he was under 
financial and legal pressures secondary to an automobile 
accident and a charge of driving while intoxicated, and he 
had become involved in a sexual liaison in order to relieve 
the pressure.  The veteran reported feeling very guilty, 
remorseful, and self-hating immediately after the sexual 
liaison.  He went to the other person's home where he played 
Russian roulette with suicidal ideation, pulling the trigger 
twice before he "chickened out."  The veteran reported a 
"rather turbulent" interpersonal history, and a chaotic, 
abusive, and rejecting family history.  He did not relate 
vegetative symptoms of depression or symptoms of psychosis.  
The diagnosis was adjustment disorder with depressed mood 
status post suicide attempt, chronic alcohol abuse, and mixed 
personality disorder with predominant borderline and 
antisocial features.  The examiner determined that "[i]n 
light of present status and evident personality disorder, 
[the veteran] is not fit for duty at this time."  Personnel 
records reflect that the reason for processing the veteran's 
discharge from service was because he exhibited "a severe 
mixed personality disorder."

Postservice evidence includes a November 1995 medical report 
from a psychotherapist at a correctional institution where 
the veteran was then incarcerated, indicating that he 
initially presented to the correctional facility with slowed 
motor behavior, depressed mood, and flat affect.  The 
psychotherapist recommended that the veteran be transferred 
to a private hospital for inpatient treatment of "internal 
cognitive anomalies."  Pursuant to the psychotherapist's 
referral, the veteran underwent "P.E.R.T." examination in 
November 1995, the report of which indicates that he reported 
a history of lifelong depression and multiple suicide 
attempts and gestures, including overdosing, hanging, and 
playing Russian roulette while on active duty.  He complained 
of racing thoughts, restlessness, and inability to connect 
with other people.  The veteran described physical abuse as a 
child, such as when his mother tied him up with duct tape.  

A December 1995 hospital discharge summary shows that the 
veteran was hospitalized for approximately 10 days (pursuant 
to the psychotherapist's recommendation and because he 
appeared suicidal).  On admission he was depressed and his 
affect was labile.  He stated that he had suicidal thoughts 
but was able to contract for safety.  The hospital course 
demonstrated "absolutely no suicidal ideation or plan once 
in this institution."  He did not show depressive symptoms, 
but he complained of feeling depressed and of racing 
thoughts.  An "active problem" list, in pertinent part, 
included suicidal ideation with treatment intervention, and 
mood instability intervention.  The summary indicates that he 
recanted all the prior medical history that he reported prior 
to his discharge from the hospital (after a discussion as to 
whether he might need medication for bipolar disorder).  The 
reviewing physician noted that a "[h]istory from [the 
veteran] could not be obtained that was clearly indicative of 
bipolar disorder other than his reference to racing thoughts 
and the fact that he is a somewhat fast talker."  The 
veteran admitted that he had "constructed symptoms" so that 
he could get out of the confinement of jail to a more open 
place.  It was noted that the veteran expressly reported that 
the past history which seemed to relate to Bipolar Disorder 
had been "faked."  The summary indicates that "at the time 
of discharge there was nothing to indicate a Bipolar Disorder 
although this could not be historically ruled out."  It was 
noted that the veteran's personality structure included "a 
persistent disregard for the rights of others as evidenced by 
his . . . lying to obtain his best possible position, and his 
manipulative behavior while hospitalized here."  The veteran 
"clearly demonstrates a personality disorder, and fulfills 
the three or more criteria of Antisocial Personality Disorder 
particularly with respect to deceitfulness, impulsivity, 
failure to plan ahead, and a lack of remorse as indicated by 
rationalization of possible hurtful things done to others.  
He showed a persistent propensity to manipulate others."  
The diagnosis on the veteran's discharge from the 
hospitalization was antisocial personality disorder.  

On VA examination in November 1996, the veteran reported that 
he first began having "difficulty" in 1986, and on prior 
hospitalizations "he was having bipolar disorder."  He 
complained of elevated mood characterized by increased 
energy, decreased need for sleep, pressured speech, inability 
to prioritize, grandiosity, and spending sprees.  He felt 
hopeless and helpless when depressed.  Examination revealed 
that he was alert and cooperative, with no loose associations 
or flight of ideas.  His mood was friendly and his affect 
appropriate.  There were no delusions, hallucinations, ideas 
of reference, or suspiciousness.  His insight and judgment 
appeared to be marginal, and his intellectual capacity was 
adequate.  The diagnosis was bipolar disorder.  

VA outpatient reports dated in January 1995 indicate that the 
veteran reported a long history of depression dating back to 
age 14.  He described parental abuse, primarily by his 
mother.  He informed his examiner of his prior suicide 
attempts.  The records show diagnosis of dysthymic disorder, 
recurrent major depression, and defensive personality traits.  
A VA clinic record dated in December 1997 indicates that the 
veteran's spouse called a VA social worker to request marital 
counseling as she and the veteran had separated.  She stated 
that the veteran had been diagnosed with bipolar disorder, 
for which lithium and valproic acid were prescribed.  The 
veteran, however, had not used either medication and 
"rejected" the diagnosis.  The social worker's report 
indicates that marital counseling was scheduled on six 
different dates in 1997, and the veteran and his spouse 
either canceled or failed to appear on each occasion.  

Pursuant to the Board's July 1998 remand, the RO attempted to 
contact the veteran via U.S. mail in order to obtain any 
pertinent evidence in his possession.  Some of the letters to 
the veteran were returned as undeliverable, and there was no 
reply to those that were not returned.  A VA examination of 
the veteran was not scheduled (as was directed in the July 
1998 remand) because the RO found it would be fruitless, as 
the veteran's whereabouts were unknown.  

In March 2002, the Board referred the case to the VHA for an 
expert medical opinion.  The physician who rendered the 
expert medical opinion is Chief Psychiatrist at a VA medical 
facility and a clinical professor of psychiatry at a medical 
school.   The psychiatrist reviewed the veteran's claims 
file.  In response to the first question posed:  "When was 
the earliest clinical evidence of bipolar disorder shown?", 
it was stated in part:

The chart contains very little 
observational evidence of bipolar 
disorder.  The most detail is in the PERT 
Evaluation of 1995, which details 
patient-reported symptoms of 
"disturbance in eating/sleeping 
patterns, tearfulness, anxiety, inability 
to concentrate, low self-esteem, feelings 
of despair and fear" (symptoms of 
depression), but also "racing thoughts 
and restlessness (mild manic quality)."  
Subsequent observation in [the private 
medical facility] included "rocking back 
and forth in his chair both laughing and 
crying with very mobile affect" and 
"his mood was depressed and affect 
labile," which could be seen in bipolar 
I disorder but are not specific to it.  
Since diagnosis of bipolar I disorder by 
patient self-report is particularly 
unreliable, and there is some suggestion 
of hope for secondary gain in [the 
veteran's] history, I would have to say 
that the diagnosis is not adequately 
documented at any time.  Certainly it 
could not be made from the signs and 
symptoms reported around his separation 
from the service.   

In response to the second question:  "Were any psychiatric 
symptoms of the veteran in service early symptoms of his 
current bipolar disorder?", it was stated:

Bipolar patients can be dysthymic between 
episodes of actual mania or depression, 
but dysthymia does not regularly "turn 
into" bipolar disorder.  There is no 
evident connection between [the 
veteran's] 1987 symptoms and bipolar I 
disorder.  

In response to the third question:  "Is there any 
relationship between the veteran's psychiatric problems in 
service and his currently diagnosed bipolar disorder, and, if 
so, what is the nature of that relationship?", it was 
stated:

The [veteran's] history seems to be one 
of psychological turmoil before the 
service, remitting for a time in the 
service, then recurring to terminate his 
service and continuing afterwards.  
Youths with this kind of pattern 
(personality disorder with antisocial 
and/or borderline feature) are at a 
higher risk to develop bipolar disorder 
(or schizophrenia) in later years, but no 
causal relationship has been established.  

In April 2003, the Board returned the case to the consulting 
psychiatrist for clarification, and posed three additional 
questions.  The psychiatric expert reported that he reviewed 
his April 2002 report and again reviewed the veteran's claims 
file.  As background for his responses to the Board's 
questions, he reported that the two sources of evidence 
pertinent to a possible diagnosis of bipolar disorder were 
the veteran's self-reports and the objective observations of 
medical professionals.  In regard to the veteran's self-
reports, it was noted that they were unreliable as the record 
documents "several episodes" of the veteran's attempt to 
manipulate his medical history.  The psychiatric consultant 
referred to an August 1987 service medical record showing 
that the veteran openly admitted to having appropriated chart 
materials in the past, and the report of the veteran's 
November 1995 hospitalization wherein it was noted that he 
was accused of faking his own death in an attempt to avoid 
his legal problems.  It was further noted that the single 
report in the claims file that reveals an unequivocal 
diagnosis of bipolar disorder, the VA examiner's November 
1996 diagnosis, "does so entirely on the basis on the 
[veteran's] self-report, while finding his mental status 
entirely normal except for 'marginal' insight and judgment."  

In response to the Board's first question:  "What is the 
correct diagnosis for the veteran's in-service psychiatric 
problems?  Specifically, did he have an acquired psychiatric 
disorder, as opposed to a personality disorder?", it was 
stated:  

On his hospitalization in the service, 
the [veteran] was diagnosed as having 
"alcohol abuse, continuous, adjustment 
disorder with depressed mood, and 
personality disorder:  borderline and 
antisocial."  These diagnoses were 
probably accurate.  There was no evidence 
of an acquired psychiatric disorder.

In response to the second question:  "What is the proper 
diagnosis or nomenclature for the veteran's current 
psychiatric disorder?  Does any relationship exist between 
the veteran's current psychiatric disorder and his 
psychiatric problems in service?", Dr. A. stated:

The [veteran's] current diagnosis would 
be hard to assess because the record 
stops in 1997.  However, at that time, 
the documented pattern is one of poor 
social relationships, conflicted identity 
including sexual identity, and antisocial 
and manipulative behavior.  This pattern 
suggests that borderline personality 
would be the best diagnosis then, as well 
as during the 1987 episode, and probably 
dating back to his childhood when he was 
physically and emotionally abused, felt 
he had a "unique status" that kept him 
from fitting in with other children, and 
began his "lifelong depression."  (Both 
major depressive disorder and bipolar 
depression have discreet episodes and are 
not experienced as continuous.)  

As often happens with borderline 
patients, the highly structured 
expectations of the service seem to have 
led to more than three years of 
relatively high functioning.  The episode 
that led to his discharge from the 
service - his self-report of not being 
safe with a gun - was not precipitated by 
his role in the service, but rather, to 
quote the . . . discharge summary of 
7/29/87:  "Patient was under financial 
and legal pressure secondary to a car 
accident while DUI, and became involved 
in a sexual liaison in order to relieve 
that pressure.  Immediately afterward, he 
felt very guilty, remorseful and self-
hating, and while at the other person's 
residence found their revolver and played 
'Russian roulette' with suicidal 
ideations."  This seems to have been 
only one of a series of tumultuous 
episodes that began before the service 
and continued afterwards.  They do not 
suggest an evolving bipolar disorder.

The response to the third question: "Does the evidence of 
record support a finding of chronic acquired psychiatric 
disorder at any time?" was "[i]t does not."  

Legal Criteria and Analysis

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§§ 3.303, 3.304.  Service connection may also be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303.

In order to prevail on the issue of service connection, there 
must be medical evidence of a current disability; medical or, 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  See Hickson v. 
West, 12 Vet. App. 247 (1999).  

However, service connection may not be granted for a 
personality disorder as such, as a personality disorder is 
not a disease or injury within the meaning of the law 
governing the award of compensation benefits.  38 C.F.R. §§ 
3.303(c), 4.9.  

Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  See 38 U.S.C. §§ 1110, 1131; 
and see Brammer v. Derwinski, 3 Vet. App. 223 (1992).  In 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997), it was 
observed that 38 U.S.C.A § 1131, as well as other relevant 
statutes, only permitted payment for disabilities existing on 
and after the date of application for such disorders.  The 
Federal Circuit Court of Appeals observed that the structure 
of these statutes "provided strong evidence of congressional 
intent to restrict compensation to only presently existing 
conditions," and VA's interpretation of the law requiring a 
present disability for a grant of service connection was 
consistent with the statutory scheme.  Degmetich, 104 F.3d at 
1332.

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. 
§ 5107(b).  

Service medical records reflect diagnosis of adjustment 
disorder with depressed mood, chronic alcohol abuse, and 
mixed personality disorder with predominant borderline and 
antisocial features.  They do not show presence of a chronic 
acquired psychiatric disorder; and service connection may not 
be granted for a personality disorder as such disorder is not 
a compensable disease or injury.  38 C.F.R. §§ 3.303(c), 4.9.  

As is noted above, to establish service connection for a 
claimed disability, as a threshold requirement there must be 
evidence that such disability exists.  The Board is aware of 
the diagnosis of bipolar disorder provided by the VA examiner 
in November 1996.  Significantly, that diagnosis of bipolar 
disorder is the only unequivocal such diagnosis of record.  
What the record does not show is that the VA physician who 
performed that examination had access to the claims file, or 
had the opportunity to review the veteran's medical history 
as evidenced by the claims folder.  Notably, and as 
corroborated by the VHA medical expert, the findings and 
opinions of the VA examiner in November 1996, as well as all 
the other medical professionals shown by the record to have 
seen and/or treated the veteran are based on his own self-
recounted history.  

The opinions of the VA examiner in November 1996 (as well as 
the opinions and findings of the other medical professionals 
of record who noted any presence or history of bipolar 
disorder), are contradicted by the findings and opinions of 
the VHA expert who reviewed the veteran's claims file and was 
thus familiar with his entire medical/mental health history 
clinically documented.  April 2002 and April 2003 opinions by 
the VHA medical expert emphatically reflect that the veteran 
does not currently have a chronic acquired psychiatric 
disorder that is related to service.  The VHA physician noted 
that he has reviewed the claims folder twice, including the 
medical records, clinical findings, and opinions of the other 
VA and private medical professionals who have seen and/or 
treated the veteran.  

The probative value of medical opinion evidence is based on 
the medical expert's review of pertinent historical date, 
personal examination of the patient, and the examiner's 
knowledge and skill in analyzing the data.  The Board must 
determine how much weight is to be attached to each opinion.  
See Guerrieri v. Brown, 4 Vet. App. 467 (1993).  Greater 
weight may be placed on one physician's opinion over 
another's depending on factors such as reasoning employed by 
the physicians, and whether or not and to what extent they 
review prior clinical records and other evidence.  Gabrielson 
v. Brown, 7 Vet. App. 36 (1994).  Here, in weighing the 
respective medical opinions, the VHA medical expert's 
opinions reflect a full review of all medical evidence of 
record, including the clinical records and medical opinions 
provided by other VA and private medical professionals.  In 
contrast, it is apparent that any apparently conflicting 
opinions and findings of other medical professionals of 
record are based on a medical history provided by the veteran 
himself.  Accordingly, the Board finds that the opinions and 
diagnoses of the other medical professionals regarding the 
nature and etiology of the veteran's mental status are of 
less probative value than the opinions of the VHA psychiatric 
expert.  

In sum, the record in this case is devoid of any competent 
(medical) evidence that the veteran currently has a chronic 
acquired psychiatric disorder.  The VHA medical expert 
expressly reported that the evidence of record does not 
support a finding of a chronic acquired psychiatric disorder 
at any time.  Without a current diagnosis of an acquired 
psychiatric disorder for which service connection may be 
granted, service connection for such disability is not 
warranted.  While the veteran asserts that a bipolar disorder 
was manifested in service, and that he received postservice 
treatment for same, such assertions are self-serving, and by 
themselves insufficient to establish that the currently 
suffers from bipolar disorder.  His assertion that he had 
bipolar disorder in service is inconsistent with official 
contemporaneous records, and is not credible or probative.  
His claim that he has a psychiatric disorder which is related 
to service, cannot by itself establish that this is so.  He 
is a layperson and, as such, is not competent in matters 
requiring specialized medical knowledge, skill, training, or 
education.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

The doctrine of resolving reasonable doubt in the veteran's 
favor does not apply, as the preponderance of the evidence is 
against his claim.


ORDER

Service connection for a psychiatric disorder is denied.


	                        
____________________________________________
	GEORGE R. SENYK 
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



